REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Clam 1 recites an interface display method, the method comprising (among other recited features): displaying a virtual item currently controlled by a virtual object in a virtual scene, wherein a rotation speed of the virtual object is faster than the rotation speed of the virtual item, and further, a virtual scene is updated to provide a target animation visualizing an effect that rotation of the virtual item lags behind the rotation of the perspective of the virtual object.  No single reference or reasonable combination of references anticipate or make obvious the recited allowed features.  
The prior art provides numerous disclosures of an interface display that provides animation of virtual objects and virtual items rotating (e.g., an avatar being the virtual object and a weapon held by the avatar being the virtual item) in a virtual scene.  However, the perspective rotation of the virtual object and virtual item are synchronized and rotate at the same rotational speed.  For example, U.S. Patent Application Publication No. 2015/0080071 to Eyal discloses the perspective rotation of the virtual object and the virtual item are synchronized and rotate at the same rotational speed.  Eyal further discloses in at least paragraphs 94 and 95 that some virtual items (e.g., heavy weapons) may rotate slower than other virtual items, but there is no disclosure that the slower rotation lags behind the virtual object.  Further, Master India (NPL, Youtube video: FPS1.10 Gun Aim Sensitivity. Unity3D FPS Game Design Tutorial, Published November 21, 2011) discloses that different weapon types may have different rotational sensitivity, but there is no disclosure that the slower rotation lags behind the virtual object.  For at least these reasons, claim 1 is allowed.  Claims 2-8 depend from allowable independent clam 1 and are therefore allowed.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/James S. McClellan/Primary Examiner, Art Unit 3715